Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
	The Request for Reconsideration dated 07/07/2022 has been considered but is not deemed persuasive for the reasons listed below.
	Applicant first argues that Yamazaki does not disclose a layer formed using PEALD, PECVD, NBEALD or NBECVD where the same layer is exposed to species generated from a neutral beam (p.7).  The same argument is applied for dependent claims 6-7, 10, 12, 16 (p.10).
The examiner disagrees.  Yamazaki clearly teaches of using an inert neutral atomic beam to irradiate a surface to increase bonding of a film and a substrate (0068) in which an insulating film 130 can be formed by plasma CVD (0114-0119 and Figure 5).  When the insulating film 130 is irradiated by a neutral beam, any other film present will be irradiated as well.  The claimed invention as presently written does not preclude the irradiation of other layers.
	Applicant next argues that the references fail to teach a pressure within the reaction chamber between about 0.05 Pa and about 1 Pa recited in claim 15 (p.8).
	The examiner disagrees.  Yamazaki teaches a pressure of 5x10-3 Pa (0074), which is similar to the claimed pressure.  If there is a criticality with the claimed pressure, evidence directed to same should be provided for consideration and possible withdrawal of the art rejection.
	 Applicant next argues that the reference fail to teach a neutral beam generated from hydrogen-containing gas or hydrogen gas (pp.8-9).
	The examiner disagrees.  Liu specifically teaches low energy hydrogen bombardment (title) by producing an intense beam of neutral hydrogen (0050).
	Applicant next argues that the references fail to teach exposing an adsorbed species to a neutral beam (pp.10-11).
	The examiner disagrees.  As noted above, Yamazaki clearly teaches of using an inert neutral atomic beam to irradiate a surface to increase bonding of a film and a substrate (0068) in which an insulating film 130 can be formed by plasma CVD (0114-0119 and Figure 5) but fails to teach an adsorbed species.  Hasebe teaches of forming a silicon-containing insulating film (0002) in which the silicon is adsorbed (0093-0095).  It is the examiner’s position that the combination of Yamazaki and Hasebe teaches of exposing an adsorbed species to a neutral beam.
	Applicant next argues that LoBianco is non-analogous art and does not actually teach a bias (pp.11-12).
	The examiner disagrees.  LoBianco teaches of aligning an aperture in a deposition process which uses a beam (col.1 lines 13-47).  It is the examiner’s position that it is analogous art because it teaches a deposition process using an optical beam.  In addition, the reference clearly teaches of biasing an aperture plate (col.4 lines 24-45).
	Applicant’s arguments have been considered but are not deemed persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/23/2022